         Case 8:19-mj-00484-DUTY Document 1 Filed 06/21/19 Page 1 of 1 Page ID #:1

                                                                                                  ~~`ILED

                                                                                          ~~l9J~1~dZ I ~~ 9: 3~
                                                                                         CLERK U.S.
                                                                                                    ClST~tt;T G~(~~T
                                                                                          C~~iTRAL DIS7  OF
                                                                                               SAWTA ANA CALlF.

                                       UNITED STATES DISTRICT COURT                                            ~```
                                      CENTRAL DISTRICT OF CALIFORNIA
 United States of America                                       CASE NUMBER

                                                                                  s
                                              PLAINTIFFS)
                                 V.

 Yohan Noe Lopez-Acosta
                                                                               AFFIDAVIT RE
                                            DEFENDANT(S).                OUT-OF-DISTRICT WARRANT



The above-named defendant was charged by: Supervised Release violation petition
1n the                                   District of Nebraska                           on 06/17/2019
at               ❑ a.m. / ❑ p.m. The offense was allegedly committed on or about lvtay 18 2019
in violation of Title 1 g                           U.S.C., Sections) 3583
to wit:

A warrant for defendant's arrest was issued by: Honorable Laurie Smith Camp

Bond of ~                                was pset / Q recommended.

Type of Bond:

Relevant documents) on hand (attach):


I swear that the foregoing is true and correct to the best of my knowledge.

Sworn to before me, and subscribed in my presence on                     ~~~~`q                              , by

                                                                  Deputy Clerk.



                                                                  ~. Castillo
                                                                  Tint Name of Agent


United States Marshals Service                                           U.S. Marshal
Agency                                                           Title


CR-52 (05/98)                           AFFIDAVIT RE OUT-OF-DISTRICT WARRANT
